Citation Nr: 0017560	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  98-15 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for a stomach condition, for 
accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He died in August 1993.  The appellant is a daughter 
of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an May 1997 rating decision of the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO), which denied the benefit sought on appeal.


REMAND

The appellant contends that at the time of his death, the 
veteran manifested a stomach condition for which service 
connection was warranted, and that accrued benefits should 
therefore be established.  

However, we note that the statement of the case, dated August 
1998, did not provide the appellant with the current standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen the veteran's claim.  That new 
standard replaces the "reasonable possibility of a change in 
the outcome" Colvin test with a three step analysis set 
forth in Elkins v. West, 12 Vet. App. 209, (1999) (en banc), 
pursuant to the decision of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under the new Elkins test, the Secretary must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1998) in order to have a finally 
denied claim reopened under 38 U.S.C. § 5108.  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.

Because it is not clear that the claimant would have been 
unsuccessful irrespective of the error, a remand is required 
in this case.  Cf. Winters v. West, 12 Vet. App. 203 (1999).  
Thus, she should be issued a new supplemental statement of 
the case (SSOC).  

Therefore, this case is REMANDED to the RO for the following 
actions:

Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of Elkins 
v. West, 12 Vet. App. 209, (1999), 
discussed above.  If the decision with 
respect to the claim remains adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be given a reasonable period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)







		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




